           Case 1:09-cr-00534-CCB Document 61 Filed 01/19/21 Page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                        *

v.                                              *           Crim. No. CCB-09-534

RENAULT WATKINS                                 *

                                              *******

                                         MEMORANDUM

       Renault Watkins is a 58-year-old federal prisoner who is serving a 240-month sentence for

drug trafficking. Watkins has served 134 months, over half of his sentence. Now pending is Watkins’s

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the “compassionate

release” statute), based on underlying health conditions that make him particularly susceptible to

serious illness related to COVID-19. (ECF 48, 52). The government opposes the motion. (ECF 56).

For the reasons explained below, the motion will be granted and Watkins’s sentence will be reduced

to time served, followed by a five-year term of supervised release of which Watkins will serve 24

months on home confinement.

                                         BACKGROUND

       In August of 2009, after obtaining a search and seizure warrant for Watkins’s person, the

Baltimore Police Department conducted a stop of Watkins’s vehicle after Watkins entered and exited

3302 Hayward Avenue, a location where his vehicle had been observed on several prior occasions.

Watkins’s person and his vehicle were searched; police seized $4,312 and approximately 129 g of

heroin. Police then secured a search warrant for 3302 Hayward Avenue, where they found 1580 g of

heroin and $36,510 in cash. (ECF 23 at 4). In March 2010, Watkins pled guilty to possession with

intent to distribute 1 kg or more of a mixture or substance containing a detectable amount of heroin,

in violation of 21 U.S.C. § 841(a)(1).


                                                    1
           Case 1:09-cr-00534-CCB Document 61 Filed 01/19/21 Page 2 of 5


       In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts to reduce

a term of imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239. Before

the First Step Act was enacted, a court could review a prisoner’s sentence pursuant to § 3582(c)(1)(A)

only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But under the amended

statute, a court may conduct such a review also “upon motion of the defendant,” if the defendant has

exhausted all administrative remedies to appeal the BOP’s failure to bring a motion, or if thirty days

have lapsed “from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” Id. The court may authorize compassionate release if, after considering the factors set

forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and compelling reasons” warrant it.

See 18 U.S.C. § 3582(c)(1)(A)(i).1

       On March 24, 2020, Watkins filed an administrative request for compassionate release to the

warden of FCI Cumberland, where he is currently incarcerated. (See ECF 54 at 3). He has received

no response to his request. (Id.) The government does not contest that Watkins’s motion is properly




1 28 U.S.C. § 994(t), in turn, gives the United States Sentencing Commission the responsibility to
define “what should be considered extraordinary and compelling reasons for sentence reduction”
under § 3582(c)(1)(A). The most recent Sentencing Commission policy statement defining
“extraordinary and compelling reasons” for sentence reduction, Guideline § 1B1.13, predates the First
Step Act and, as the Fourth Circuit recently held, is not a policy statement that applies to motions for
compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States
v. McCoy, 981 F.3d 271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In
the absence of an “applicable policy statement[] issued by the Sentencing Commission” concerning
what may be an “extraordinary and compelling reason” for compassionate release when a defendant
brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . . to consider any
extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting
United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                   2
           Case 1:09-cr-00534-CCB Document 61 Filed 01/19/21 Page 3 of 5


before the court, nor does the government contest that there are “extraordinary and compelling

reasons” to reduce Watkins’s sentence. (See ECF 56 at 1, 8–9).

       Watkins is contending with several serious health conditions. He suffers from Type 2 diabetes

with diabetic neuropathy. Watkins is also severely obese, with a BMI greater than 40, and has a

history of smoking, chronic kidney disease, hypertension (high blood pressure), and hyperlipidemia

(high cholesterol), among other conditions. (ECF 48-1 at 4, 7). His diabetic neuropathy has rendered

him unable to walk without assistance. Watkins uses a wheelchair, or for short distances (e.g. from

his wheelchair to a seated shower), a cane. (ECF 48-1 at 17). His neuropathy also causes chronic pain

which is managed with medication. (ECF 54-1). The CDC has warned that individuals with type II

diabetes, a history of smoking, obesity, or chronic kidney disease “are at increased risk of severe

illness” from COVID-19, that individuals with hypertension “might be at an increased risk for severe

illness” from COVID-19, and that “[t]he more underlying medical conditions someone has, the

greater their risk is for severe illness from COVID-19.” Coronavirus Disease 2019 (COVID-19):

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html      (updated    Dec.    29,   2020).    Further

compounding the risk to Watkins is his age, see Coronavirus Disease 2019 (COVID-19): Older

Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

(updated Dec. 13, 2020) (“The risk for severe illness with COVID-19 increases with age[.] . . . For

example, people in their 50s are at higher risk for severe illness than people in their 40s.”), and the

mere fact of his incarceration, see, e.g., Coreas v. Bounds, 451 F. Supp. 3d 407, 413 (D. Md. 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”). The

court thus agrees with the parties that Watkins’s risk of severe illness from COVID-19 is an

“extraordinary and compelling reason” to consider him for a reduction in sentence.




                                                  3
            Case 1:09-cr-00534-CCB Document 61 Filed 01/19/21 Page 4 of 5


                                             DISCUSSION

       Watkins’s eligibility for compassionate release, however, does not guarantee relief. The court

also must consider the factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable[.]”

See 18 U.S.C. § 3582(c)(1)(A).

       The government opposes Watkins’s release under these factors largely on the basis that his

criminal history “suggests a pattern of criminal activity that might resume if Watkins were released

to the community.” (ECF 56 at 12). Watkins’s record is significant. It includes convictions of intent

to injure with a deadly weapon and robbery with a deadly weapon, several convictions for the

possession of either drugs or firearms, and a conviction for a third-degree sex offense. Without

minimizing Watkins’s prior criminal conduct, the court notes that the vast majority of Watkins’s

convictions, and all his convictions involving violence, occurred before he was 30, and the court

considers this alongside Watkins’s post-sentencing conduct, which “provides the most up-to-date-

picture of [his] ‘history and characteristics.’” See Pepper v. United States, 562 U.S. 476, 492 (2011)

(citing 18 U.S.C. § 3553(a)(1)). Watkins is now much older, 58, and will leave prison physically

disabled. The government itself acknowledges that the age of Watkins’s convictions, his own age,

and his failing health reduce his danger to the public. (ECF 56 at 12). Additionally, Watkins has no

noted disciplinary history in the BOP. At this point, he has demonstrated twenty-seven years of

nonviolence. Watkins also appears to have maintained the support of family and friends during his

incarceration. Upon his release from custody, he plans to live with a longtime friend in Baltimore, a

plan which U.S. Probation has approved, and several friends and family members have written in

support of his release (ECF 54-4). After reviewing his history, the court is persuaded that, particularly

balanced against Watkins’s very serious health conditions, releasing Watkins poses a minimal risk to

the community and a sentence of time served is sufficient to provide just punishment for his offense

and to deter further criminal conduct. See 18 U.S.C. § 3553(a)(2)(A)–(C).


                                                    4
            Case 1:09-cr-00534-CCB Document 61 Filed 01/19/21 Page 5 of 5


       Based on the above considerations, and in light of the principle that a sentence should be

“sufficient, but not greater than necessary,” see 18 U.S.C. § 3553(a), the court finds that the § 3553(a)

factors weigh in favor of reducing Watkins’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). This,

combined with the “extraordinary and compelling” risk to Watkins of severe illness from COVID-19

should he remain in prison, leads the court to conclude that Watkins is entitled to compassionate

release.

                                           CONCLUSION

       For the foregoing reasons, Watkins’s motion for compassionate release will be granted and

his sentence will be reduced to time served. The associated motions to seal (ECFs 53, 55, 57, 59) are

granted to protect the confidentiality of personal medical information.

       The terms and conditions of supervised release to which Watkins was sentenced will remain

in place, with the additional condition that Watkins will spend the first twenty-four months of

supervised release on home confinement, to be monitored by U.S. Probation, using location

monitoring technology at the discretion of the Probation Officer. For the twenty-four-month home

confinement period, Watkins shall not leave the address approved by U.S. Probation except for

activities approved in advance by U.S. Probation. In addition, he will be required to comply with all

directives of federal, state, and local governments related to public health issues, including COVID-

19. A separate order follows, which will be stayed for up to fourteen days to make appropriate travel

arrangements and to ensure Watkins’s safe release, including by placing Watkins in quarantine for a

period of fourteen days and to evaluate him for the purposes of receiving a medical clearance.




1/19/2021                                                     __/S/_________________
Date                                                          Catherine C. Blake
                                                              United States District Judge


                                                   5
